Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s response
Applicant’s amendments filed on 08/25/2022 have been considered. The objections to the Drawings, the Specification and to claims 10, and 19-20 have been overcome. Claims 3 ad 4 having been cancelled, those rejections (112, 2nd para.) are now moot.

Claim Objections
Claims 9-11 are objected to because of the following informalities:  
Regarding claim 9, the phrase, “a LGA digital signal array” and “a LGA corner anchor pad” are grammatically incorrect, and the “a” in two phrases should be replaced with ‘an’.
Regarding claim 11, the phrase, “a LGA ground pad” is grammatically incorrect, and the “a” should be replaced with ‘an’. The examiner respectfully notes that, while the Applicant is certainly at liberty to invent and use abbreviation for the sake of brevity, circumstances do arise on occasion where other changes need to be made for he sake of readability.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7-8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation, “wherein the SOM further comprises a plurality of electrical channels disposed on the surface of the SOM between the plurality of LGA center anchor pads” is unclear with regard to what arrangement is being described. There appear to be many ways a plurality of things may be placed ‘between” a plurality of other things, even if one assumes that the first plurality numbers sixteen, due to the arrangement recited for that plurality earlier in the claim.
Regarding claim 10, the limitation, “a plurality of LGA digital signal arrays” is unclear with regard to the relationship of said plurality to the LGA signal array recited in the  parent claim. Did the Applicant intend to have claim 9 depends from claim 10, with claim 10 depending directly from claim 5?
Regarding claim 12, the limitation, “The SOM manufactured according to the method of claim 5” is unclear with regard to how it further limits its parent claim. In particular, if the SOM recited in claim 5 has not been properly invoked in claim 5 -- and an argument could certainly be made to that effect, since there seems to be no discussion in claim 5 of the manufacture of an SOM, but merely its acquisition – then the SOM needs to be properly introduced and given proper foundation in claim 5, and not in a claim that depends from claim 5.

Claims 1-2, 5-6, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816